Case 8:18-bk-13638-ES   Doc 88 Filed 12/13/18 Entered 12/13/18 09:30:44   Desc
                         Main Document    Page 1 of 12
Case 8:18-bk-13638-ES   Doc 88 Filed 12/13/18 Entered 12/13/18 09:30:44   Desc
                         Main Document    Page 2 of 12
Case 8:18-bk-13638-ES   Doc 88 Filed 12/13/18 Entered 12/13/18 09:30:44   Desc
                         Main Document    Page 3 of 12




   12/10/18
              Case 8:18-bk-13638-ES                Doc 88 FiledFORM  12/13/18
                                                                          2       Entered                   12/13/18 09:30:44             Desc Page 1
                                              ESTATE Main  Document
                                                     CASH RECEIPTS          Page 4 RECORD
                                                                   AND DISBURSEMENTS of 12

                  Case No: 18-13638                                                               Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                        Bank Name: Texas Capital Bank
                                                                                           Account Number/CD#: ******5961 Checking Account
           Taxpayer ID No: **-***0971                                               Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 11/30/2018                                              Separate bond (if applicable): 0.00

    1             2                      3                             4                                        5                 6               7
                                                                                           Uniform
Transaction   Check or                                                                      Trans.                                            Account/ CD
   Date       [Refer#]      Paid To / Received From       Description of Transaction        Code          Deposits($)      Disbursements($)    Balance($)
11/08/2018       [1]       Friendly Village MHP          Turnover post-petition Oct 1, 2   1121-000           69,352.35                          69,352.35
                           Associates LP                 rents


                                                                                       Page Subtotals          69,352.35              0.00


                                                           COLUMN TOTALS                                        69,352.35             0.00
                                                                   Less: Bank Transfer/CD's                           0.00            0.00
                                                           SUBTOTALS                                            69,352.35             0.00

                                                                 Less: Payments to Debtors                                            0.00
                                                           Net                                                  69,352.35             0.00
              Case 8:18-bk-13638-ES                Doc 88 FiledFORM  12/13/18
                                                                          2       Entered                   12/13/18 09:30:44                   Desc Page 2
                                              ESTATE Main  Document
                                                     CASH RECEIPTS          Page 5 RECORD
                                                                   AND DISBURSEMENTS of 12

                  Case No: 18-13638                                                               Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                        Bank Name: Texas Capital Bank
                                                                                           Account Number/CD#: ******5979 Operating Account
           Taxpayer ID No: **-***0971                                               Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 11/30/2018                                              Separate bond (if applicable): 0.00

    1             2                      3                             4                                        5                  6                  7
                                                                                           Uniform
Transaction   Check or                                                                      Trans.                                                Account/ CD
   Date       [Refer#]      Paid To / Received From       Description of Transaction        Code          Deposits($)      Disbursements($)        Balance($)
                                                               Balance Forward                                                                      102,363.22

11/01/2018     52018       Los Angeles County Tax        Space 103 - park owned            2690-000                                    140.34       102,222.88
                           Collector                     Assessor's ID No.: 8950-623-
                           PO Box 54018                  103
                                                         7/1/18 to 6/30/19
                           Los Angeles,CA 90054-0018

11/08/2018     52019       Norwalk La Mirada             Invoice 285151JUSTI               2690-000                                    842.00       101,380.88
                           Plumbing Heating Co., Inc.    10/31/18
                           11661 Firestone Blvd          Roof-top gas pack unit
                           Norwalk,CA 90650

11/08/2018     52020       Norwalk La Mirada             Invoice 284981GABRI               2690-000                                    916.83       100,464.05
                           Plumbing Heating Co., Inc.    Space 52
                           11661 Firestone Blvd          New 3" section of drain
                           Norwalk,CA 90650

11/08/2018     52021       Investors' Property Services Reimburse manager,                 3992-470                               4,609.22           95,854.83
                           26020 Acero, Ste 200         maintenance staff wages
                           Mission Viejo,CA 92691

11/08/2018     52022       LA Pool Guys                  Invoice 45202                     2690-000                                    162.00        95,692.83
                           PO Box 50224                  Pool service 10/1/18
                           Long Beach,CA 90815

11/08/2018     52023       LA Pool Guys                  Invoice 45305                     2690-000                                    450.00        95,242.83
                           PO Box 50224                  Pool service 11/1/18
                           Long Beach,CA 90815

11/13/2018      [12]       Friendly Village MHP          Transfer from US Bank Rent        1222-000           20,000.00                             115,242.83
                           Operating Account             Deposit Account 7740

11/15/2018     52024       Investors' Property Services Reimburse petty cash               2690-000                                    442.90       114,799.93
                           26020 Acero, Ste 200         Invoice 22843
                           Mission Viejo,CA 92691

11/15/2018     52025       Investors' Property Services Management fee                     3991-460                               6,921.21          107,878.72
                           26020 Acero, Ste 200         October 2018
                           Mission Viejo,CA 92691

11/15/2018     52026       Investors' Property Services Reimburse Microsoft license        2690-000                                     69.99       107,808.73
                           26020 Acero, Ste 200         fee
                           Mission Viejo,CA 92691

11/15/2018     52027       Norwalk La Mirada             Invoice 284957MARIO               2690-000                                    425.00       107,383.73
                           Plumbing Heating Co., Inc.    Space 131
                           11661 Firestone Blvd          Mainline stoppage
                           Norwalk,CA 90650

11/15/2018     52028       ResMan, LLC                   Invoice RINV-00045659             2690-000                                    260.85       107,122.88
                           PO Box 4687                   Monthly software service
                           Logan,UT 84323

                                                                                        Page Subtotals         20,000.00          15,240.34
              Case 8:18-bk-13638-ES                Doc 88 FiledFORM  12/13/18
                                                                          2       Entered                 12/13/18 09:30:44                   Desc Page 3
                                              ESTATE Main  Document
                                                     CASH RECEIPTS          Page 6 RECORD
                                                                   AND DISBURSEMENTS of 12

                  Case No: 18-13638                                                              Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                       Bank Name: Texas Capital Bank
                                                                                          Account Number/CD#: ******5979 Operating Account
           Taxpayer ID No: **-***0971                                             Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 11/30/2018                                            Separate bond (if applicable): 0.00

    1             2                      3                             4                                      5                  6                  7
                                                                                          Uniform
Transaction    Check or                                                                    Trans.                                               Account/ CD
   Date        [Refer#]     Paid To / Received From       Description of Transaction       Code         Deposits($)       Disbursements($)       Balance($)
11/15/2018      52029      Vecmar Computer Solutions Invoice 239979                       2690-000                                   407.00       106,715.88
                           7595 Jenther Drive        VX50-100 inkjet doc feeder
                           Mento,OH 44060

11/21/2018      52030      Southern California Edison    Customer Account #2-36-329-      2690-000                              10,925.37          95,790.51
                           PO Box 600                    6179
                           Rosemead,CA 91771-0001        Service Account 3-041-5747-
                                                         61; 5400 N Paramount, LB
                                                         10/16/18 to 11/15/18

11/21/2018      52031      Investors' Property Services Reimburse Thanksgiving food       2690-000                                   599.76        95,190.75
                           26020 Acero, Ste 200         Invoice 22891
                           Mission Viejo,CA 92691

11/21/2018      52032      Investors' Property Services Reimburse mileage                 3992-470                                    10.37        95,180.38
                           26020 Acero, Ste 200         Invoice 22896
                           Mission Viejo,CA 92691

11/21/2018      52033      Investors' Property Services Reimburse Fedex                   3992-470                                    53.61        95,126.77
                           26020 Acero, Ste 200         Invoice 22898
                           Mission Viejo,CA 92691

11/21/2018      52034      Investors' Property Services Reimburse manager,                3992-470                               4,770.09          90,356.68
                           26020 Acero, Ste 200         maintenance staff wages
                           Mission Viejo,CA 92691       Invoice 22904


                                                                                       Page Subtotals              0.00         16,766.20


                                                           COLUMN TOTALS                                     170,000.00         79,643.32
                                                                    Less: Bank Transfer/CD's                        0.00               0.00
                                                           SUBTOTALS                                         170,000.00         79,643.32

                                                                  Less: Payments to Debtors                                            0.00
                                                           Net                                               170,000.00         79,643.32

                                                                 TOTAL-ALL ACCOUNTS                         NET                 NET             ACCOUNT
                                                                                                          DEPOSITS         DISBURSEMENT         BALANCE
        All Accounts Gross Receipts:            239,352.35
                                                                 ******5961 Checking Account                  69,352.35                0.00
 All Accounts Gross Disbursements:               79,643.32
                  All Accounts Net:             159,709.03       ******5979 Operating Account               170,000.00          79,643.32

                                                                 NetTotals                                  239,352.35          79,643.32         159,709.03
                                                                                                              Business Statement
                                                                                                                     Account Number:
                    Case 8:18-bk-13638-ES                           Doc 88 Filed 12/13/18 Entered 12/13/18 09:30:44 Desc
                      P.O. Box 1800                                  Main Document    Page 7 of 12                             7740
                      Saint Paul, Minnesota 55101-0800                                                                                                      Statement Period:
                      8823        TRN                      6480 S                  Y       ST01                                                                  Nov 1, 2018
                                                                                                                                                                     through
                                                                                                                                                                Nov 30, 2018
                                                                                                                   1010101010101010101010
                                                                                                                   1010111101001100011111
                                                                                                                   1010001000001001000010
                                                                                                                   1001110101000000111011
                                                                                                                   1101111000101101010000
                                                                                                                   1100111011001001110111
                                                                                                                   1001000110100110000010
                                                                                                                   1001011000011001010011
                                                                                                                   1101001010000111010000
                                                                                                                   1101110001110010010111
                                                                                                                   1011110110111101011110
                                                                                                                   1000010100010001000001
                                                                                                                   1010011001000000011100
                                                                                                                   1000110100000011111101
                                                                                                                   1011111010101111111110
                                                                                                                   1001011001011111001101
                                                                                                                   1101111010101000110000
                                                                                                                   1100111001011100111011
                                                                                                                                                                  Page 1 of 2
                                                                                                                   1111101000000101000010
                                                                                                                   1111001100001111011001
                                                                                                                   1110010100100100101000
                                                                                                                   1111111111111111111111

                       TFFTDDTAAATFTADDAFAFTDADADDAAFFFADFTFDFFDTDDDFDDATDFAFATTATDTADAF

                       000223776 01 SP     106481818114372 S
                       FRIENDLY VILLAGE MHP ASSOCIATES LP
                       R & K INTERESTS INC
                                                                                                              %                                         To Contact U.S. Bank
                       DBA INVESTORS PROPERTY SERVICES AS AGENT                                               Commercial Customer
                       OPERATING TRUST ACCOUNT                                                                Service:                                        1-800-400-4886
                       26020 ACERO STE 200
                       MISSION VIEJO CA 92691-6722
                                                                                                              U.S. Bank accepts Relay Calls
                                                                                                              Internet:                                          usbank.com




NEWS FOR YOU
           Recognize your employees for a job well done with a U.S. Bank Rewards Visa® Card. Easy online ordering at
           usbankrewardsconnect.com.


ANALYZED CHECKING                                                                                                                                            Member FDIC
U.S. Bank National Association                                                                                                              Account Number               7740
Account Summary
                                        # Items
Beginning Balance on Nov 1                             $                  24,177.97
Other Deposits                              9                            198,592.94
Checks Paid                                 1                             20,000.00-
       Ending Balance on Nov 30, 2018 $                                  202,770.91

Other Deposits
Date   Description of Transaction                                                                                        Ref Number                                Amount
Nov 6 Electronic Deposit                                    From Friendly Village                                                                   $            13,951.03
          REF=183100112311220N00                               9000456377Settlement000004943393941
Nov 6 Electronic Deposit                                    From Friendly Village                                                                                21,940.20
          REF=183100112311240N00                               9000456377Settlement000004946075489
Nov 6 Electronic Deposit                                    From Friendly Village                                                                                36,239.98
          REF=183100112311230N00                               9000456377Settlement000004944096721
Nov 6 Electronic Deposit                                    From Friendly Village                                                                                49,435.97
          REF=183100112311250N00                               9000456377Settlement000004947124549
Nov 7 Electronic Deposit                                    From Friendly Village                                                                                31,846.78
          REF=183110093516580N00                               9000456377Settlement000004953167653
Nov 7 Electronic Deposit                                    From Friendly Village                                                                                41,457.73
          REF=183110093516590N00                               9000456377Settlement000004953936793
Nov 9 Electronic Deposit                                    From Friendly Village                                                                                    200.00
          REF=183130060695930N00                               9000456377Settlement000004965069597
Nov 9 Electronic Deposit                                    From Friendly Village                                                                                   1,173.89
          REF=183130060695920N00                               9000456377Settlement000004964755597
Nov 14 Electronic Deposit                                   From Friendly Village                                                                                   2,347.36
          REF=183180092718190N00                               9000456377Settlement000004981620085
                                                                                                          Total Other Deposits                      $           198,592.94

Checks Presented Conventionally
Check               Date            Ref Number                               Amount
1000                Nov 14          8658742377                             20,000.00
                                                                                                  Conventional Checks Paid (1)                      $            20,000.00-

Balance Summary
Date                         Ending Balance                 Date                           Ending Balance         Date                             Ending Balance
Nov 6                           145,745.15                  Nov 7                             219,049.66          Nov 9                               220,423.55
                                                                      BALANCE YOUR ACCOUNT
                                                                      To keep track of all your transactions, you should balance your account every month. Please
                     Case 8:18-bk-13638-ES                          Doc  88 this
                                                                      examine    Filed    12/13/18
                                                                                   statement   immediately.Entered      12/13/18
                                                                                                             We will assume           09:30:44
                                                                                                                             that the balance          Desc shown are
                                                                                                                                              and transactions
                                                                      correct unless you notify us of an error.
                                                                      Main Document                      Page 8 of 12
Outstanding Deposits
DATE                          AMOUNT                                     1. List any deposits that do not appear on your statement in the Outstanding Deposits section at
                                                                            the left. Record the total.
                                                                         2. Check off in your checkbook register all checks, withdrawals (including Debit Card and ATM)
                                                                            and automatic payments that appear on your statement. Withdrawals that are NOT checked off
TOTAL                         $                                             should be recorded in the Outstanding Withdrawals section at the left. Record the total.
                                                                         3. Enter the ending balance shown on this statement.                                              $_____________
Outstanding Withdrawals
DATE                          AMOUNT                                     4. Enter the total deposits recorded in the Outstanding Deposits section.                         $_____________
                                                                         5. Total lines 3 and 4.                                                                           $_____________
                                                                         6. Enter the total withdrawals recorded in the Outstanding Withdrawals section.                   $_____________
                                                                         7. Subtract line 6 from line 5. This is your balance.                                             $_____________
                                                                         8. Enter in your register and subtract from your register balance any checks, withdrawals or other
                                                                            debits (including fees, if any) that appear on your statement but have not been recorded in your
                                                                            register.
                                                                         9. Enter in your register and add to your register balance any deposits or other credits (including
                                                                            interest, if any) that appear in your statement but have not been recorded in your register.
                                                                         10. The balance in your register should be the same as the balance shown in #7. If it does not
                                                                             match, review and check all figures used, and check the addition and subtraction in your register.
                                                                             If necessary, review and balance your statement from the previous month.
TOTAL                         $

IMPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS
In Case of Errors or Questions About Your Checking, Savings, ATM, Debit Card, ACH, Bill Pay and Other Electronic Transfers
If you think your statement or receipt is wrong or if you need more information about a transfer on the statement or receipt, we must hear from you no later than 60 days* after we sent you
the FIRST statement on which the error or problem appeared. Telephone us at the number listed on the front of this statement or write to us at U.S. Bank P.O. Box 64991 St. Paul, MN
55164-9505.
· Tell us your name and account number.
· Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.
· Tell us the dollar amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, we may take up to 45 days to
investigate your complaint. For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to investigate your complaint. If we decide to do this,
we will credit your account within 10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our investigation. If
we ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not credit your account.
    *Please note: Paper draft and paper check claims must be disputed within 30 days per Your Deposit Account Agreement.
IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS
Errors related to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and regulations governing such transactions, including the
rules of the National Automated Clearing House Association (NACHA Rules) as may be amended from time to time. If you think this statement is wrong, please telephone us at the number
listed on the front of this statement immediately.
CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE
What To Do If You Think You Find A Mistake on Your Statement
If you think there is an error on your statement, write to us at:
U.S. Bank, P.O. Box 3528, Oshkosh, WI 54903-3528.
In your letter, give us the following information:
· Account information: Your name and account number.
· Dollar Amount: The dollar amount of the suspected error.
· Description of problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement.
You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
· We cannot try to collect the amount in question, or report you as delinquent on that amount.
· The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to
   pay the amount in question or any interest or other fees related to that amount.
· While you do not have to pay the amount in question, you are responsible for the remainder of your balance.
· We can apply any unpaid amount against your credit limit.
Reserve Line Balance Computation Method: To determine your Balance Subject to Interest Rate, use the dates and balances provided in the Reserve Line Balance Summary section.
The date next to the first Balance Subject to Interest is day one for that balance and is applicable up to (but not including) the date of the next balance (if there is one). We multiply the
Balance Subject to Interest by the number of days it is applicable and add them up to get the same number of days in the billing cycle. We then divide the result by the number of billing
days in the cycle. This is your Balance Subject to Interest Rate. Any unpaid interest charges and unpaid fees are not included in the Balance Subject to Interest. The ***INTEREST
CHARGE*** begins from the date of each advance.
REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.
CONSUMER REPORT DISPUTES
We may report information about negative account activity on consumer and small business deposit accounts and consumer reserve lines to Consumer Reporting Agencies (CRA). As a
result, this may prevent you from obtaining services at other financial institutions. If you believe we have inaccurately reported information to a CRA, you may submit a dispute by calling
844.624.8230 or by writing to: U.S. Bank Attn: CRA Management, P.O. Box 3447, Oshkosh, WI 54903-3447. In order for us to assist you with your dispute, you must provide: your name,
address and phone number; the account number; the specific information you are disputing; the explanation of why it is incorrect; and any supporting documentation (e.g., affidavit of
identity theft), if applicable.




Member FDIC
                                               FRIENDLY VILLAGE MHP ASSOCIATES LP                           Business Statement
                    Case                       R & K INTERESTS
                                 8:18-bk-13638-ES     Doc 88 INCFiled 12/13/18 Entered          12/13/18 09:30:44 Desc
                                                                                                                   Account Number:
                                               DBA INVESTORS PROPERTY SERVICES AS AGENT
                                                       Main
                                               OPERATING     Document
                                                          TRUST ACCOUNT     Page 9 of 12                                                7740
                                               26020 ACERO STE 200
                                               MISSION VIEJO CA 92691-6722                                                  Statement Period:
                                                                                                                                 Nov 1, 2018
                                                                                                                                     through
                                                                                      1010101010101010101010
                                                                                      1010111101010000001111
                                                                                      1010001000001001010010
                                                                                      1001110101001010101111
                                                                                      1101111000101100000100
                                                                                      1100111100001001000111
                                                                                      1001000110100110110000
                                                                                      1001011000011001101011
                                                                                      1101001010000110001000
                                                                                      1101110001110010010111
                                                                                                                                Nov 30, 2018
                                                                                      1011110110110000101010
                                                                                      1000010100011001011001
                                                                                      1010011001000010111000
                                                                                      1000110100010000010111
                                                                                      1011111001111001101100
                                                                                      1001011010001000110101
                                                                                      1101110110110010000000
                                                                                      1100110101101111000011
                                                                                      1111001001111000111010
                                                                                      1111010101110101001101
                                                                                      1110111100101110101000
                                                                                      1111111111111111111111

                                                                                                                                  Page 2 of 2

ANALYZED CHECKING                                                                                                          (CONTINUED)
U.S. Bank National Association                                                                                 Account Number          -7740
Balance Summary (continued)
Date                         Ending Balance
Nov 14                          202,770.91
    Balances only appear for days reflecting change.
Case 8:18-bk-13638-ES   Doc 88 Filed 12/13/18 Entered 12/13/18 09:30:44   Desc
                        Main Document    Page 10 of 12




                            This page intentionally left blank
            Case 8:18-bk-13638-ES                  Doc 88 Filed 12/13/18 Entered 12/13/18 09:30:44                                     Desc
                                                   Main Document    Page 11 of 12


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled (specify): CHAPTER 7 TRUSTEE’S MONTHLY OPERATNG
REPORT will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
December 13, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:



                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On December 13, 2018, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

FRIENDLY VILLAGE MHP ASSOCIATES LP
320 NORTH PARK VISTA STREET
ATTENTION : OFFICE
ANAHEIM, CA 92806-3722
                                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on November 7, 2018, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

COURTESY COPIES VIA EMAIL
Robert Warren
Investors’ Property Services
Robert.warren@investorshq.com
                                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  December 13, 2018       Pamela Kraus                                                           /s/ Pamela Kraus
  Date              Printed Name                                                                 Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012
                                                                                                    F 9013-3.1.PROOF.SERVICE
            Case 8:18-bk-13638-ES                  Doc 88 Filed 12/13/18 Entered 12/13/18 09:30:44                                     Desc
                                                   Main Document    Page 12 of 12

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): continued:

       Howard Camhi hcamhi@ecjlaw.com, tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com
       Ben G Gage bgage@cookseylaw.com, sith@ecf.courtdrive.com
       D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
       Jeffrey S Kaufman JSKaufman@wolfewyman.com, hlforeman@wolfewyman.com,kabeall@wolfewyman.com
       Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
       Richard A Marshack (TR) pkraus@marshackhays.com, rmarshack@iq7technology.com
       Kristine A Thagard kthagard@marshackhays.com, 8649808420@filings.docketbird.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       David Wood dwood@marshackhays.com, 8649808420@filings.docketbird.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012
                                                                                                    F 9013-3.1.PROOF.SERVICE
